Citation Nr: 0021436	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  94-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether or not the appellant should have been authorized 
to receive treatment at non-VA facilities for a nonservice-
connected right hand injury in October 1991.  

2.  Entitlement to reimbursement or payment by VA for 
unauthorized medical expenses incurred in connection with a 
right hand injury in October 1991.  

(The issue of entitlement to a compensable schedular 
disability rating for the postoperative residuals of a left 
inguinal hernia, which originated at a different agency, is 
the subject of a separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service during World War II 
and the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations by the Health Administration 
Service (HAS) of the Department of Veterans Affairs (VA) 
Medical Center (MC) in Grand Island, Nebraska.  The claims 
file is under the jurisdiction of the Lincoln VA Regional 
Office (RO).  


REMAND

In a prior remand of this appeal, dated in November 1996, the 
Board directed the HAS to issue to the appellant and his 
representative a supplemental statement of the case 
reflecting citations to the controlling law and regulations 
(currently 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120) 
governing the reimbursement of unauthorized medical expenses.  
The supplemental statement of the case issued in October 1999 
does not comply with the Board's directives on this point.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (hereinafter referred 
to as the Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, the appellant and his representative cannot make 
effective arguments in support of the appeal seeking 
reimbursement or payment by VA of unauthorized medical 
expenses if they are unaware of the controlling legal 
criteria.  Consequently, another remand is required in order 
to obtain compliance with the Board's previous directives in 
this case.  

In this connection, the Board notes that the relevant 
regulatory provisions have been summarized in several letters 
sent to U.S. senators, but copies do not appear to have been 
provided to the appellant or his attorney.  The Board 
therefore advises the appellant that 38 C.F.R. § 17.120 
(formerly § 17.80) provides as follows:

§ 17.120 Payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the Department of Veterans Affairs, or of any medical 
services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a 
claim timely filed, under the following circumstances: 
(a)	For veterans with service connected 
disabilities. Care or services not previously authorized 
were rendered to a veteran in need of such care or 
services: 
(1)	For an adjudicated service-connected disability; 
(2)	For nonservice-connected disabilities associated 
with and held to be aggravating an adjudicated service-
connected disability; 
(3)	For  any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the 
States, Territories, and possessions of the United 
States, the District of Columbia, and the Commonwealth 
of Puerto Rico);
(4)	For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and
 (b)	In a medical emergency. Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and 
(c)	When Federal facilities are unavailable. VA or 
other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

In addition, there are other problems in this case which 
require another remand.  Most importantly, the HAS has not 
provided legally adequate explanations of its reasons and 
bases for denying the two issues on appeal.  Such vague 
statements as "we could not justify payment of the veteran's 
hospitalization...." (VA Memorandum, September 15, 1992); 
"[c]an see no clinical justif. to authorize pmt." (VA 
Form 3230, September 15, 1992; or "a determination was made 
that [the appellant] does not meet the required eligibility 
for payment...." (statement of the case, July 1993) do not 
satisfy VA's obligation to provide the appellant (and the 
Board) with a full and complete explanation of the reasons 
and bases for adverse determinations.  Cf. Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-7 (1990); see also 38 U.S.C.A. 
§ 7105(d)(1) (West 1991) regarding the requirements for a 
legally adequate statement of the case, including citations 
to the pertinent law and regulations and a discussion of how 
these affect the agency's decision; and a full summary of the 
reasons for each adverse decision.  This due process 
deficiency must be remedied before appellate review of the 
claim can proceed.  

The current record reflects October 1991 medical treatment 
records from St. Francis Medical Center, where the appellant 
went for emergency treatment after crushing his right forearm 
in a corn picker machine.  However, records from Clarkson 
Hospital, where the appellant subsequently underwent the 
amputation of his right hand, are still not of record.  The 
Board has twice directed by remand that all of these medical 
records be obtained since appellate review of the claim will 
be most difficult, if not impossible, without them.  Both the 
RO and the HAS at the VAMC accordingly requested that the 
appellant submit these medical records in several letters.  
The veteran did return signed medical release forms, VA Form 
21-4142, in September 1999, but these release forms were not 
utilized by VA to obtain these medical records. 

For the reasons enumerated above, it is necessary to remand 
this appeal again for the following further actions:  

1. HAS at the VAMC should utilize the 
medical release forms returned by the 
veteran in September 1999 to obtain 
copies of the medical treatment records 
pertaining to the medical treatments 
received by him at Clarkson Hospital 
following his October 1991 injury to the 
right forearm.
 
2.  After the evidence requested above is 
received, the HAS at the VAMC should next 
review all of the relevant evidence and 
readjudicate the two claims advanced by 
the appellant, as set forth on the cover 
page of this decision.  A formal, written 
record of the HAS's decisions should be 
prepared and incorporated into the 
record.  This document must reflect a 
discussion of all of the relevant legal 
criteria (38 U.S.C.A. § 1703 and 
38 C.F.R. §§ 17.52, 17.53, & 17.54 for 
Issue #1; and 38 U.S.C.A. § 1728 and 
38 C.F.R. § 17.120 for Issue #2); how the 
evidence and these legal criteria affect 
the outcome of the claims; and a full and 
complete discussion of the reasons and 
bases for the decision.  

3.  If either or both of the 
aforementioned determinations remains 
unfavorable to the appellant, the HAS 
should prepare a supplemental statement 
of the case which reflects a complete 
summary of all of the relevant evidence; 
citations to all of the controlling legal 
criteria and a discussion of how these 
provisions affect the agency's decision; 
and a full and complete discussion on 
each issue of the agency's reasons and 
bases for denying the claim.  See 
38 U.S.C.A. § 7105(d)(1).  

If the benefits sought are not granted, the case should then 
be returned to the Board for further appellate consideration 
in accordance with proper appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



